 



GULFSLOPE ENERGY, INC. - 8-K [gs-8k_030119.htm]

Exhibit 10.2

 

EXECUTION VERSION

 



NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS. THIS WARRANT IS SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN

 

GULFSLOPE ENERGY, INC.

 

Form Of Warrant To Purchase Common Stock

 

Warrant No.: 

Number of Shares of Common Stock: 

Date of Issuance: (“Issuance Date”)

 

GulfSlope Energy, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, DELEK GOM INVESTMENTS, LLC, the registered holder
hereof or its permitted assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company, at the Exercise Price (as
defined below) then in effect, at any time or times on or after the Issuance
Date, but not after 11:59 p.m., New York time, on the Expiration Date, (as
defined below), up to [●] fully paid nonassessable shares of Common Stock (as
defined below), subject to adjustment as provided herein (the “Warrant Shares”).
Except as otherwise defined herein, capitalized terms in this Warrant to
Purchase Common Stock (including any Warrants to Purchase Common Stock issued in
exchange, transfer or replacement hereof, this “Warrant”), shall have the
meanings set forth in Section 17.

 

This Warrant was issued pursuant to that certain Term Loan Agreement, dated as
of March 1, 2019 (as may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Term Loan
Agreement”), by and between the Company and Holder, and in conjunction with a
registration rights agreement with respect to the Warrant Shares (as modified
from time to time in accordance with the terms thereof, the “Registration Rights
Agreement”) to be entered into by the Company and the Holder within twenty-one
(21) days of the Issuance Date.

 

1.            EXERCISE OF WARRANT.

 

(a)       Mechanics of Exercise. Subject to the terms and conditions hereof,
this Warrant may be exercised by the Holder at any time on or after the Issuance
Date, in whole, by (i) delivery (whether via facsimile, electronic mail or
otherwise) of a written notice, in the form attached hereto as Exhibit A (the
“Exercise Notice”), of the Holder’s election to exercise this Warrant and (ii)
(A) payment to the Company of an amount equal to the Exercise Price in effect on
the date of such exercise multiplied by the number of Warrant Shares then
issuable under this Warrant (the “Aggregate Exercise Price”) in cash by wire
transfer of immediately available funds (a “Cash Exercise”) or (B) if the
provisions of Section 1(c) are applicable, by notifying the Company that this
Warrant is being exercised pursuant to a Loan Reduction Exercise (as defined in
Section 1(c)). The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder, nor shall any ink-original signature
or medallion guarantee (or other type of guarantee or notarization) with respect
to any Exercise Notice be required. On or before the first Trading Day following
the date on which the Company has received the

 



 

 

applicable Exercise Notice, the Company shall transmit by facsimile or
electronic mail an acknowledgment of confirmation of receipt of the Exercise
Notice, in the form attached to the Exercise Notice, to the Holder and the
Company’s transfer agent (the “Transfer Agent”). (i) In the case of a Cash
Exercise, (A) so long as the Holder delivers the Aggregate Exercise Price on or
prior to the second Trading Day following the date on which the Exercise Notice
has been delivered to the Company, then on or prior to the third Trading Day
following the date on which the Exercise Notice has been delivered to the
Company, or (B) if the Holder does not deliver the Aggregate Exercise Price on
or prior to the second Trading Day following the date on which the Exercise
Notice has been delivered to the Company, then on or prior to the second Trading
Day following the date on which the Aggregate Exercise Price is delivered, or
(ii) in the case of a Loan Reduction Exercise, on or prior to the third Trading
Day following the date on which the Exercise Notice has been delivered to the
Company, the Company shall cause the Transfer Agent to register by book entry,
as described in Section 1(g) below, the transfer and delivery of the Warrant
Shares issuable to the Holder upon such exercise and deliver to the Holder an
Ownership Notice (as defined in Section 1(g)) relating to such Warrant Shares.
Notwithstanding the preceding sentence, in the event the Holder exercises the
Warrant in connection with a pending sale transaction of the Warrant Shares
issuable to the Holder upon such exercise, the Company shall use commercially
reasonable efforts to cause the Transfer Agent to register such transfer and
effect delivery of the Warrant Shares no later than the Trading Day on which the
Company has received the Exercise Notice and Aggregate Exercise Price (in the
case of a Cash Exercise). Upon delivery of the Exercise Notice and Aggregate
Exercise Price (in the case of a Cash Exercise) to the Company, the Holder shall
be deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date registration of such Warrant Shares in the Holder’s
name or delivery of the Ownership Notice in respect thereof to Holder occurs.
The Company shall pay any stamp, issuance and similar taxes, costs and expenses
(including, without limitation, fees and expenses of the Transfer Agent) which
may be payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant. The Company’s obligations to issue and deliver Warrant
Shares in accordance with the terms and subject to the conditions hereof are
absolute and unconditional, irrespective of any action or inaction by the Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim or recoupment; provided, however, that the
Company shall not be required to deliver Warrant Shares with respect to a Cash
Exercise prior to the Holder’s delivery of the Aggregate Exercise Price. All
Warrant Shares issued upon the exercise of this Warrant pursuant to the terms
hereof shall be validly issued, fully paid and non-assessable, issued without
violation of any preemptive or similar rights of any stockholders of the Company
and free and clear of all liens imposed by or through the Company.

 

(b)       Exercise Price. For purposes of this Warrant, “Exercise Price” means
$0.042, subject to adjustment as provided herein.

 

(c)       Loan Reduction Exercise. In lieu of paying the Aggregate Exercise
Price in cash, Holder, at its option, may exercise this Warrant in whole through
an extinguishment of the then outstanding Obligations (as defined in the Term
Loan Agreement) of the Company in accordance with Section 2.10(b) of the Term
Loan Agreement (a “Loan Reduction Exercise”).

 

The parties hereto intend that for all applicable income tax purposes, the Loan
Reduction Exercise of this Warrant shall be treated by the parties as a deemed
Cash Exercise of the Warrant by the Holder followed by a payment on the Loans
(as defined in the Term Loan Agreement) by the Company in an amount equal to the
Aggregate Exercise Price. Unless otherwise required by applicable tax law at the
time this Warrant is exercised or by a “determination” as defined in Section
1313 of the Code, the Company and the Holder shall not take any actions or
positions that are inconsistent with the preceding sentence.

 

(d)       Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder

 



 

 

the number of Warrant Shares that are not disputed and resolve such dispute in
accordance with Section 11.

 

(e)       No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share that the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price.

 

(f)        Exchange Act Filings. The Holder agrees and acknowledges that it
shall have sole responsibility for making any applicable filings with the U.S.
Securities and Exchange Commission (the “SEC”) pursuant to Sections 13 and 16 of
the Exchange Act as a result of its acquisition of any Warrant and the Warrant
Shares and any future retention or transfer thereof.

 

(g)       Book Entry; Ownership Notice. Any Warrant Shares issued hereunder
shall be in uncertificated, book-entry form, as permitted by the Company’s
Bylaws and the Delaware General Corporation Law. The Transfer Agent shall
maintain the register for the Common Stock and such book-entry system. Upon any
exercise of this Warrant, the Company shall deliver (or cause the Transfer Agent
to deliver) to the Holder a screen shot of the Transfer Agent’s records or such
other instrument as the Transfer Agent shall typically issue in such
circumstance indicating the registration of transfer to the Holder by book entry
of the number of shares of Common Stock issuable to the Holder upon such
exercise of the Warrant (an “Ownership Notice”). The Transfer Agent’s records
and any Ownership Notices shall contain the legend set forth in Section 18(d)
(or an equivalent notation reflecting the transfer restrictions described in
such legend) until such time as the legend may be removed in accordance with
Section 18(d).

 

(h)       Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of shares of Common Stock which are then issuable and
deliverable upon the exercise of this entire Warrant. The Company covenants that
all shares of Common Stock so issuable and deliverable shall, upon issuance and
the payment of the applicable Exercise Price in accordance with the terms
hereof, be duly and validly authorized, issued and fully paid and nonassessable.
If, notwithstanding the foregoing, and not in limitation thereof, at any time
while this Warrant remains outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon exercise of this Warrant at least a
number of shares of Common Stock (the “Required Reserve Amount”) equal to the
maximum number of shares of Common Stock as shall from time to time be necessary
to effect the exercise of all this Warrant (without regard to any limitations on
exercise contained herein) (an “Authorized Share Failure”), then the Company
shall promptly take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for this entire Warrant. Without limiting the
generality of the foregoing sentence, to the extent necessary to remedy the
Authorized Share Failure, as soon as practicable after the date of the
occurrence of an Authorized Share Failure, but in no event later than 75 days
after the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and shall cause its board of directors to recommend to the
stockholders that they approve such proposal. Notwithstanding the foregoing, if
any such time of an Authorized Share Failure, the Company is able to obtain the
written consent of a majority of the shares of its issued and outstanding shares
of Common Stock to approve the increase in the number of authorized shares of
Common Stock, the Company may satisfy this obligation by obtaining such

 



 

 

consent and submitting for filing with the SEC an Information Statement on
Schedule 14C. The Company shall not effect any subdivision (by way of stock
split, stock dividend, recapitalization or otherwise) of its outstanding Common
Stock into a greater number of shares of Common Stock which would result,
pursuant to Section 2(a), in a reduction of the Exercise Price below the par
value of the shares of Common Stock then in effect unless on or prior to such
subdivision or action the par value of such shares of Common Stock is reduced to
the extent necessary (or another adjustment reasonably acceptable to the
Required Holders and the Company is made) to permit the adjustments under
Section 2(a) which would otherwise be made in connection therewith, but for the
restriction of Section 2(b), and to permit the Warrants to be exercised into
Warrant Shares that are fully paid after giving effect to such adjustments.

 

2.            ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.

 

(a)       Adjustment Upon Subdivision or Combination of Shares of Common Stock.
If the Company at any time on or after the Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of Warrant Shares will be proportionately increased. If the Company
at any time on or after the Issuance Date combines (by combination, reverse
stock split or otherwise) its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased. Any adjustment under this Section 2(a) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

(b)       Par Value. Notwithstanding anything to the contrary in this Warrant,
in no event shall the Exercise Price be reduced below the par value of the
Company’s Common Stock.

 

(c)       Special Distributions. In case the Company shall declare a dividend or
make any other distribution (excluding dividends payable in shares of its Common
Stock and other dividends or distributions referred to in Section 2(a)),
including, without limitation, in property or assets, to all holders of Common
Stock (a “Non-Cash Distribution”), then the board of directors of the Company
shall make provision so that upon the exercise of the Warrant, the Holder or the
Holder’s subsequent permitted transferee(s) shall be entitled to receive such
dividend or distribution that the Holder would have received had the Warrant
been exercised in whole immediately prior to the record date for such dividend
or distribution. In case the Company shall declare a dividend or make any other
distribution in cash or cash equivalents to all holders of Common Stock (a “Cash
Distribution” and together with a Non-Cash Distribution, a “Special
Distribution”), then the Exercise Price in effect immediately prior to such Cash
Distribution will be reduced by the per share amount of any such Cash
Distribution. When a Special Distribution is made, the Company shall promptly
notify the Holder of such event in writing and the dividend or other
distribution that the Holder is entitled to receive.

 

(d)       Voluntary Adjustment By Company. The Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.

 

(e)       Adjustment for Outstanding Obligations at Exercise Notice Date. If at
the time the Holder exercises this Warrant in whole and the number of Warrant
Shares then issuable under the Warrant (prior to any adjustment pursuant to this
Section 2(e)) is not equal to the quotient of the Obligations (as defined in the
Term Loan Agreement) of the Company outstanding under the Term Loan Agreement at
the date of the Exercise Notice (the “Exercise Notice Date”) divided by $0.042
(such quotient, the “Exercise Shares”), then the number of Warrant Shares
issuable under this Warrant shall be

 



 

 

increased or decreased as necessary for the Warrant Shares issuable upon
exercise of the Warrant as of the Exercise Notice Date to be equal to the
Exercise Shares.

 

3.            FUNDAMENTAL TRANSACTIONS. Prior to the occurrence of any
Fundamental Transaction, the Company shall make appropriate provision to ensure
that the Successor Entity shall deliver upon exercise of this Warrant, in lieu
of the shares of the Common Stock (or other securities, cash, assets or other
property purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction), such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights), if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to the record date for such Fundamental Transaction, as
adjusted in accordance with the provisions of this Warrant. Upon the occurrence
of any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property purchasable upon the exercise of the Warrant
prior to such Fundamental Transaction), such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights), if any, that the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had this Warrant been
exercised immediately prior to the record date for such Fundamental Transaction,
as adjusted in accordance with the provisions of this Warrant. In addition to
and not in substitution for any other rights hereunder, prior to the
consummation of any Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to ensure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant in whole within 90 days
after the consummation of the Fundamental Transaction but, in any event, prior
to the Expiration Date, in lieu of the shares of the Common Stock (or other
securities, cash, assets or other property) purchasable upon the exercise of the
Warrant prior to such Fundamental Transaction, such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights) which the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had the Warrant been
exercised in whole immediately prior to the record date for such Fundamental
Transaction. The provisions of this Section 3 shall apply similarly and equally
to successive Fundamental Transactions and Corporate Events and any adjustment
under this Section 3 shall be without duplication for any adjustment or
distribution made under Section 2.

 

4.            NO DUPLICATIVE ADJUSTMENT; LIMIT ON ADJUSTMENTS. Any adjustments
or distribution rights under any provision of Sections 2 or 3 shall be made
without duplication for any other adjustment under any other provision of
Section 2 or 3. In addition, if the Holder or the Company reasonably believes,
based on the written opinion of legal counsel, that any regulatory or
stockholder approval, including under applicable antitrust laws or applicable
rules and regulations of any national securities exchange or over-the-counter
market on which the Common Stock is listed for trading, is required prior to the
Holder acquiring any securities or other property to which it is entitled, the
Holder or the Company may delay such issuance to the Holder until such approval
has been obtained (or, in the case of applicable antitrust laws, the required
filings have been completed and any applicable waiting period has expired). The
Company shall use commercially reasonable efforts to comply promptly with all
applicable regulatory requirements related to obtaining such approvals.

 





 



 

5.            NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation or Bylaws, or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, the number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of the Warrants then outstanding (without
regard to any limitations on exercise).

 

 6.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of capital stock of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant. In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 6, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.

 

7.            REGISTRATION AND REISSUANCE OF WARRANTS.

 

(a)       Registration of Warrant. The Company shall register this Warrant, upon
the records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary. The
Company shall also register any transfer, exchange, reissuance or cancellation
of any portion of this Warrant in the Warrant Register.

 

(b)       Transfer of Warrant. Subject to the terms and conditions hereof,
including the restrictions on transfer set forth in Section 7(c), this Warrant
and all rights hereunder are transferable, in whole or in part, without charge
to the Holder, upon surrender of this Warrant with a properly executed
assignment (in the form attached hereto as Exhibit B) at the principal office of
the Company. Any transfer or assignment of this Warrant (and the Warrant Shares
issuable upon exercise of this Warrant) shall be made only in compliance with
all applicable securities laws and, if requested by the Company, following
delivery to the Company of a legal opinion reasonably satisfactory to the
Company confirming such compliance. If this Warrant is to be transferred in
accordance with the terms hereof, the Holder shall (i) surrender this Warrant to
the Company together with all applicable transfer taxes, whereupon the Company
will promptly issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 7(f)), registered as the Holder may request,
representing the right to purchase the

 



 

 

number of Warrant Shares being transferred by the Holder and, if less than the
total number of Warrant Shares then underlying this Warrant is being
transferred, a new Warrant (in accordance with Section 7(e)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred and (ii) provide advance written notice to the Company of the
Warrant being transferred, the name and notice details of the transferee and an
instrument duly executed by the transferee whereby such transferee makes the
representations set forth in Section 18 of this Warrant and agrees to be bound
by all obligations of the Holder under this Warrant. Any transfer of the Warrant
or Warrant Shares which is not made in accordance with the terms of this Section
7 shall be void.

 

(c)       Restrictions on Transfer. The Warrant and the Warrant Shares issuable
and deliverable upon exercise of this Warrant may be transferred or assigned to
any Person without the consent of the Company; provided that any such transferee
shall agree in writing to be bound by all obligations of the Holder under this
Warrant.

 

(d)       Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form or the provision of reasonable security by the Holder to the Company and,
in the case of mutilation, upon surrender and cancellation of this Warrant, the
Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(f)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

(e)       Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company
together with all applicable transfer taxes, for a new Warrant or Warrants (in
accordance with Section 7(f)) representing in the aggregate the right to
purchase the number of Warrant Shares then underlying this Warrant, and each
such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, however, that the Company shall not be required to issue Warrants for
fractional shares of Common Stock hereunder.

 

(f)        Issuance of New Warrants. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant shall (i) be
of like tenor with this Warrant, (ii) represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(b)
or Section 7(d), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date and (iv) have
the same rights and conditions as this Warrant.

 

8.            NOTICES. Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with the information set forth in the Warrant Register. The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Warrant, including, in reasonable detail, a description of such
action and the reason or reasons therefore. Without limiting the generality of
the foregoing, the Company will give written notice to the Holder following any
adjustment of the Exercise Price or Warrant Shares issuable upon exercise
hereof, setting forth in reasonable detail, and certifying, the calculation of
such adjustment.

 

9.            AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended or waived and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Required Holders. Any amendment or waiver approved by the

 



 

 

Required Holders and any other approval or consent granted by the Required
Holders hereunder shall be effective and binding on all current and future
holders of the Warrant.

 

10.          GOVERNING LAW; JURISDICTION; JURY TRIAL. This Warrant shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Warrant shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. The Company hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to the Company at the address set forth on the signature
page for the Company below or such other address as the Company subsequently
delivers to the Holder and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

11.          DISPUTE RESOLUTION. Any dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares must be
raised by the Required Holders or the Company. In the case of any such dispute,
the Company shall submit the disputed determinations or arithmetic calculations,
as the case may be, to the Holder, via facsimile within two Trading Days of
receipt of the Exercise Notice giving rise to such dispute. If the Required
Holders and the Company are unable to agree upon such determination or
calculation of the Exercise Price or the Warrant Shares within five Trading Days
of such disputed determination or arithmetic calculation being submitted to the
Holder, then the Company and the Holder shall, within two Trading Days submit
via facsimile their respective disputed determinations of the Exercise Price to
an independent, reputable investment bank selected by the Company and approved
by the Required Holders. The Company shall cause the investment bank to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than ten Trading Days from the time it receives the disputed
determinations or calculations. Such investment bank’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error. The expenses of the investment bank will be borne equally by
the Holder and the Company. Nothing in this Section 11 shall be deemed to modify
or mitigate the terms of Section 1(d) hereof.

 

12.          REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such

 



 

 

 

breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to seek an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

13.          LIMITATION ON LIABILITY. No provisions hereof, in the absence of
affirmative action by the Holder to purchase Warrant Shares hereunder, shall
give rise to any liability of the Holder to pay the Exercise Price or as a
stockholder of the Company (whether such liability is asserted by the Company or
creditors of the Company).

 

14.          SUCCESSORS AND ASSIGNS. This Warrant shall bind and inure to the
benefit of and be enforceable by the Company and the Holder and their respective
successors and permitted assigns.

 

15.          SEVERABILITY; CONSTRUCTION; HEADINGS. If any provision of this
Warrant is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Warrant so long as this Warrant as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provisions(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provisions(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provisions(s). This Warrant shall be deemed
to be jointly drafted by the Company and the Holder and shall not be construed
against any person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

 

16.          [Reserved].

 

17.          CERTAIN DEFINITIONS. For purposes of this Warrant, the following
terms shall have the following meanings:

 

(a)       “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, for purposes of this Warrant, the
Company, on the one hand, and the Holder, on the other, shall not be considered
Affiliates.

 

(b)       “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.

 

(c)       “Common Stock” means (i) the Company’s common stock, $0.001 par value
per share, and (ii) any capital stock into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

(d)       “Eligible Market” means the Principal Market, the OTC QX, the NYSE
American, The Nasdaq Global Select Market, The Nasdaq Global Market, The Nasdaq
Capital Market or The New York Stock Exchange, Inc.

 





 



 

(e)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations at the SEC promulgated thereunder.

 

(f)        “Expiration Date” means the March 4, 2020 or, if such date falls on a
day other than a Business Day or on which trading does not take place on the
Principal Market (a “Holiday”), the next day that is not a Holiday.

 

(g)       “Fundamental Transaction” means that, after the Issuance Date, the
Company shall, directly or indirectly, in one or more related transactions, (i)
consolidate or merge with or into another Person, (ii) sell, assign, transfer,
convey or otherwise dispose of all or substantially all of the properties or
assets of the Company to another Person, (iii) allow another Person to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock purchase agreement or other business combination immediately prior to
such stock purchase or business combination), (v) reorganize, recapitalize or
reclassify its Common Stock or (vi) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act), other than
the Company, the Holder or any Related Party thereof, is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% of the aggregate ordinary voting power represented by
issued and outstanding Common Stock (excluding any debt securities convertible
into equity) normally entitled to vote in the election of directors (“Voting
Stock”) of the Company (or its successor by merger, consolidation or purchase of
all or substantially all of its assets) (for purposes of this clause, such
person or group shall be deemed to beneficially own any Voting Stock held by a
Parent Entity, if such person or group “beneficially owns” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, more than 50% of the
voting power of the Voting Stock of such Parent Entity) or 50% of the aggregate
economic interests in the Company (or its successor by merger, consolidation or
purchase of all or substantially all of its assets).

 

(h)       “Group” means a “group” as that term is used in Section 13(d) of the
1934 Act and as defined in Rule 13d-5 thereunder.

 

(i)        “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(j)        “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(k)       “Principal Market” means OTC Markets (QB Marketplace Tier).

 

(l)        “Related Party” means, with respect to any specified Person, such
Person’s affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s affiliates.

 





 



 

(m)      “Required Holders” means holders of the Warrants representing at least
a majority of shares of Common Stock underlying the Warrants then outstanding.

 

(n)       “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations at the SEC promulgated thereunder.

 

(o)       “Successor Entity” means one or more Person or Persons (or, if so
elected by the Required Holders, the Parent Entity) formed by, resulting from or
surviving any Fundamental Transaction or one or more Person or Persons (or, if
so elected by the Required Holders, the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

(p)       “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

 

18.          REPRESENTATIONS AND WARRANTIES. The Holder represents, warrants and
covenants to the Company as follows:

 

(a)       Accredited Investor Status; Sophisticated Purchaser. The Holder is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in this Warrant and the Warrant
Shares issuable and deliverable upon exercise of this Warrant. The Holder has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the purchase of this Warrant and
the Warrant Shares issuable and deliverable upon exercise of this Warrant.

 

(b)       Information. The Holder has been afforded the opportunity to ask
questions of, and obtain information from, the Company. The Holder understands
that its acquisition of this Warrant and the Warrant Shares issuable and
deliverable upon exercise of this Warrant involves a high degree of risk. The
Holder has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of this Warrant and the Warrant Shares issuable and deliverable upon
exercise of this Warrant.

 

(c)       Filings. The Holder shall cooperate reasonably with the Company (at
the Company’s sole cost and expense) to provide any information necessary for
any applicable securities filings of the Company.

 

(d)       Legends. The Holder understands that, until such time, if any, as the
Warrant or the Warrant Shares issuable and deliverable upon exercise of this
Warrant have been registered pursuant to the provisions of the Securities Act,
or the Warrant or Warrant Shares issuable and deliverable upon exercise of this
Warrant are eligible for resale pursuant to Rule 144 promulgated under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or as provided in this
Section 18(d), the Warrant (and any Warrant Shares) will bear the following
restrictive legend (in addition to any legend required under applicable state
securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY
STATE SECURITIES OR BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE

 



 

 

SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS. TRANSFER OF THE SECURITIES IS ALSO IS SUBJECT TO THE TRANSFER
RESTRICTIONS SET FORTH IN A WARRANT DATED MARCH 4, 2019, A COPY OF WHICH IS
AVAILABLE WITH THE SECRETARY OF THE COMPANY.

 

and other legends set forth in or required by state securities laws applicable
to the Holder.

 

The legend set forth in this Section 18(d) shall be removed by the Company from
the book-entry position on the Company’s register for such Warrant or Warrant
Shares upon delivery to the Company of an opinion by counsel, reasonably
satisfactory to the Company, that a registration statement under the Securities
Act is at that time in effect with respect to the legended security or that such
security can be freely transferred in a public sale without such a registration
statement being in effect and that such transfer shall not jeopardize the
exemption or exemptions from registration pursuant to which the Company issued
the Warrant or Warrant Shares.

 

(e)       Holder Representation. The Holder is acquiring the Warrant and the
Warrant Shares issuable and deliverable upon exercise of this Warrant for its
own account and not with a view to distribution in violation of any securities
laws. The Holder has been advised and understands that none of the Warrants or
shares of Common Stock issuable upon exercise of the Warrants have been
registered under the Securities Act or under the “blue sky” laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the Securities Act (or if eligible, pursuant to the provisions of Rule 144
promulgated under the Securities Act or pursuant to another available exemption
from the registration requirements of the Securities Act). The Holder has been
advised and understands that the Company, in issuing the Warrants and any
Warrant Shares issuable and deliverable upon exercise of this Warrant, is
relying upon, among other things, the representations and warranties of the
Holder contained in this Section 18 in concluding that such issuance is a
“private offering” and is exempt from the registration provisions of the
Securities Act.

 

(f)        Rule 144. The Holder understands that there is no public trading
market for the Warrants, that none is expected to develop and that the Warrants
must be held indefinitely unless and until the Warrants are registered under the
Securities Act or an exemption from registration is available. The Holder has
been advised of and is aware of the provisions of Rule 144 promulgated under the
Securities Act.

 

(g)       Reliance by the Company. The Holder understands that the Warrants are
being offered and sold in reliance on a transactional exemption from the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Holder set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Holder to acquire the Warrants.

 

19.          REGISTRATION RIGHTS AGREEMENT. This Warrant and the Warrant Shares
issuable upon exercise hereof shall be subject to the terms and conditions of
the Registration Rights Agreement to be entered into by the Company and Holder
and the Holder shall be entitled to all of the rights and subject to all of the
obligations under such Registration Rights Agreement. The Warrant Shares shall
be deemed “Registrable Securities” as defined in such Registration Rights
Agreement.

 

[Signature Page Follows]

 



 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

  



  GULFSLOPE ENERGY, INC.         By: /s/ John N. Seitz   Name: John N. Seitz  
Title: CEO

 





 

 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT TO PURCHASE
COMMON STOCK (THE “WARRANT”)

 

GULFSLOPE ENERGY, INC.

 

The undersigned holder hereby exercises the right to purchase the number of
shares of Common Stock issuable under the Warrant (as adjusted pursuant to the
Warrant, the “Warrant Shares”) of GulfSlope Energy, Inc., a Delaware corporation
(the “Company”), evidenced by the attached Warrant. Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.

 

1.       Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________ a “Cash Exercise” with respect to all Warrant Shares issuable upon
the exercise of the Warrant; and/or

 

____________ a “Loan Reduction Exercise” with respect to all Warrant Shares
issuable upon exercise of the Warrant.

 

2.       Payment of Exercise Price. In the event that the holder has elected a
Cash Exercise with respect to all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.       Delivery of Warrant Shares. The Company shall deliver (or cause to be
delivered) to the holder __________ Warrant Shares by book entry in accordance
with the terms of the Warrant.

 

4.       Representations and Warranties. By its delivery of this Exercise
Notice, the undersigned represents and warrants to the Company that the
representations and warranties of the Holder set forth in Section 18 of the
Warrant.

 

Date: _______________, ______



 

      Name of Registered Holder         By:     Name:   Title:  





 



 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice.

 



  GULFSLOPE ENERGY, INC.         By:   Name:   Title:



 



 

 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

ASSIGNMENT

 

FOR VALUE RECEIVED, __________hereby sells, assigns and transfers all of the
rights of the undersigned under the attached Warrant (Warrant No. ___) with
respect to the number of shares of the Common Stock covered thereby set forth
below, unto:

 

Names of Assignee 

Address 

No. of Shares 

                 

 

Dated:   Signature               Witness          

  

